HOUSTON, Justice
(concurring specially).
There is no substantial evidence of willful conduct on the part of David Lyon, as defined in Ala.Code 1975, § 25-5-ll(c). Therefore, summary judgment was properly entered on this aspect of the case. However, I do believe that there is a question for resolution by the trier of fact of whether American All-Steel, Inc., was a special employer of Frank Alexander and Charles Walker at the time they were injured, so as to make those two workers coemployees of David Lyon, while he was acting in the capacity in which he was alleged to have been negligent or wanton.